 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS ANDERSON,                                  Case No. 1:16-cv-00352-DAD-SAB (PC)
12                       Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                        TO OBTAIN ATTENDANCE OF
13            v.                                        UNINCARCERATED WITNESS WHO
                                                        REFUSES TO TESTIFY VOLUNTARILY
14    UNITED STATES OF AMERICA,
                                                        (ECF No. 66)
15                       Defendant.
16

17          Plaintiff Curtis Anderson is a federal prisoner proceeding pro se and in forma pauperis in

18   this civil action pursuant to the Federal Tort Claims Act.

19          On March 12, 2019, the Court issued the Second Scheduling Order, which, among other

20   things, set forth the procedure for obtaining the attendance of unincarcerated witnesses who refuse

21   to voluntarily testify. (ECF No. 64.) The Second Scheduling Order required Plaintiff to notify the

22   Court in writing of the name and location of each desired unincarcerated witness on or before May

23   22, 2019. (Id. at 4.)

24          Currently before the Court is Plaintiff’s notice to obtain the attendance of an unincarcerated

25   witness who refuses to testify voluntarily, filed on April 29, 2019. (ECF No. 66.) In his notice,

26   Plaintiff states that he wishes to obtain the attendance of Dr. Edward A. Vanek, Orthopedic

27   Surgeon, Merced, California. (Id.)

28          Since Plaintiff has failed to provide the Court with a specific address for Dr. Vanek, the
                                                       1
 1   Court will calculate the witness fees for Dr. Vanek using Dr. Vanek’s address of record obtained

 2   from the Osteopathic Medical Board of California, which is Dr. Edward A. Vanek, Jr., Merced

 3   Advanced Orthopedics, 3140 Apron Avenue, Atwater, CA 95301.

 4            The witness fees for Dr. Vanek are set forth below. The amount is based on the daily

 5   witness fee of $40.00, plus round-trip mileage at the current reimbursement rate of $0.58 per mile.

 6   28 U.S.C. § 1821.

 7            Thus, if Plaintiff wishes to have Dr. Vanek served with a summons to testify at trial, then

 8   Plaintiff must submit a money order, made out to Dr. Edward A. Vanek, in the amount of $115.40.1

 9            As set forth in the Court’s Second Scheduling Order, to ensure the timely subpoena of this

10   witness for trial, Plaintiff must submit the above listed witness fees no later than July 5, 2019. (ECF

11   No. 64, at 4.)

12            Accordingly, it is HEREBY ORDERED that:

13            1.      Plaintiff’s motion to obtain attendance of unincarcerated witness who refuses to

14                    testify voluntarily, (ECF No. 66), is GRANTED;

15            2.      Plaintiff’s deadline to submit the money order in the full amount listed above in

16                    order for the unincarcerated witness to be served with a summons to testify at trial

17                    is July 5, 2019; and

18            3.      Plaintiff is advised that the Court cannot accept cash, and money orders

19                    cannot be made out to the Court, but must be made out to the individual

20                    witness in that witness’s name.
21
     IT IS SO ORDERED.
22

23   Dated:        May 14, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28   1
         It is 130 miles round-trip from 3140 Apron Avenue, Atwater, CA 95301 to the courthouse.
                                                       2
